/s/ Russell Brown
CHAPTER 13 TRUSTEE
3838 North Central Avenue, Suite 800
Phoenix, Arizona 85012-1965
Phone: 602.277.8996

                                                  UNITED STATES BANKRUPTCY COURT
                                                        DISTRICT OF ARIZONA



 SOLOMON R. WILLIAMS and                                                                    Chapter 13
 NICOLE E. WILLIAMS,
                                                                                            Case No. 2-18-bk-10227 SHG
 16026 NORTH 48TH PLACE
                                                                                            TRUSTEE'S 2019 ANNUAL
 SCOTTSDALE, AZ 85254
                                                                                            STATUS REPORT OF RECEIPTS
                                                                                            AND DISBURSEMENTS

                                                                         Debtors.

     This is an annual status report of receipts (plan payments) for up to two years and all disbursements (payments) by the
Trustee to creditors. Debtors may view their case information through the National Data Center; sign up at www.ndc.org. If a
debtor or creditor has any question about the claims/debts paid by the Trustee, CONTACT YOUR ATTORNEY. If you have a
general question about the bankruptcy process, go to the Trustee's website at www.chapter13.info.

                  Dates                                Plan Payment Schedule                                   Tax Returns for 2018
  Petition Date: 8/23/2018                          Pmt Amt       Month #                Month #     The Trustee has not received the 2018
  Plan Payment Start Date: 9/22/2018
                                                   2,450.00          1        through      60        income tax returns. The Trustee is
  Plan Confirmed On: 3/25/2019
  Last Payment Received: 7/26/2019                                                                   making a request of the Debtor(s) for the
  Last Disbursement Date: 7/30/2019                                                                  returns to be provided within 14 days or
                                                                                                     the Trustee might file a motion to
                                                                                                     dismiss the case.

                                           Plan Payments Received by Trustee or Payment Refunds
   If a debtor has a question about a receipt not shown below, provide the Trustee                                      Plan payments are current.
   with a copy of the front and back of the receipt (unless payment was made
   through TFS). Plan payments can be made online through www.tfsbillpay.com.
                                                                                            The total amount of plan payments received: $32,001.27
                                                                                             The amount of trustee fee taken on receipts: $1,952.38
  Covers receipts posted July 26, 2017, through July 25, 2019.                                           Amount of Undistributed Funds: $7,378.77
         Date            Ck #          Amount              Date              Ck #        Amount                Date           Ck #       Amount

      7/26/19           0564       2,450.00               7/3/19             4458         950.00             7/3/19          4437         950.00
       7/3/19           4439         550.00              6/20/19             0632       5,051.27            5/29/19          3132       2,450.00
      4/22/19           0960       2,450.00              3/21/19             9373       2,450.00            2/27/19          9455       2,450.00
      2/27/19           9454       2,450.00               1/3/19             9492       2,450.00            12/3/18          1035       2,450.00
     11/13/18            TFS       2,450.00              10/9/18              TFS       2,450.00




         Case 2:18-bk-10227-SHG                    Doc 37          Filed 08/29/19 Entered 08/29/19 06:36:02                          Desc
 Disbursement information (payments to creditors) is on Document
                                               Main     the next page.        Page 1 of 2
                                            Disbursements to Administrative Expenses / Claimants / Creditors
          The Plan was confirmed on 3/25/2019. The Trustee's last disbursement was on 7/30/2019 and the amount paid out to date is $24,622.50. The
          amount of Trustee's percentage fee paid is $1,952.38.


                                                Trustee                                                                                              Principal
Pmt Seq




                                                            Last
                                                or Court              Claim   Claim      Debt        Principal    Interest   Interest     Total      Balance
                                                            Pmt
           Creditor Name                        Claim #     Date      Class   Type(s)   Amount         Paid         Rate       Paid       Paid       of Claim

 13
           BELLAH PEREZ, PLLC                                          L                      0.00         0.00                  0.00        0.00          0.00

 24
           NISSAN MOTOR ACCEPTANCE CORP.           002      7/30/19    S         V       51,496.86   19,651.06       6.00    3,019.06   22,670.12     31,845.80

 25
           ARIZONA DEPARTMENT OF REVENUE           003                 P                  1,089.72         0.00                  0.00        0.00      1,089.72
           IRS                                     004                 P                  4,420.01         0.00                  0.00        0.00      4,420.01

 33
           WAKEFIELD & ASSOCIATES                  001                 U                  1,274.33         0.00                  0.00        0.00      1,274.33
           ARIZONA DEPARTMENT OF REVENUE           003                 U                    225.96         0.00                  0.00        0.00       225.96
           IRS                                     004                 U                    904.16         0.00                  0.00        0.00       904.16
           AMERICAN INFOSOURCE                     005                 U                    995.84         0.00                  0.00        0.00       995.84
           RESURGENT CAPITAL SERVICES              006                 U                     74.93         0.00                  0.00        0.00         74.93
           BUREAU OF MEDICAL ECONOMICS             007                 U                    554.09         0.00                  0.00        0.00       554.09
           KERRY DAHLMAN, TRUSTEE                  008                 U                 27,668.34         0.00                  0.00        0.00     27,668.34
           AMERICAN INFOSOURCE LP                  009                 U                  1,797.78         0.00                  0.00        0.00      1,797.78
           AMERICAN INFOSOURCE                     010                 U                    642.96         0.00                  0.00        0.00       642.96
           U.S. DEPARTMENT OF EDUCATION            011                 U         S       14,878.02         0.00                  0.00        0.00     14,878.02
           U.S. DEPARTMENT OF EDUCATION            012                 U         S          477.46         0.00                  0.00        0.00       477.46


           Explanation of codes:
            (1) A payment sequence of 34 or greater means the Trustee will not make, or make no more, payments to the creditor.
            (2) "#" refers to a claim that the Court has disallowed.
            (3) Class codes: "C" = continuing payment;"L" = legal/administrative expense; "P" = priority; "S" = secured; "U" = unsecured
            (4) Claim Type: "A" = arrears; "E" = expense claim; "F" = 3002.1 expense; "M" = mortgage; "P" = personal property;
                "R" = residence; "V" = vehicle


           In re WILLIAMS                                     Case No. 2-18-bk-10227-SHG                                                             Page 2

          If the Trustee has an email address for the Debtors, then the Trustee sent the Annual Report by email. Else the Trustee sent
          a paper copy to the address appearing in the caption and to a separate mailing address for the joint debtor, if the Trustee has
          that information.




                     Case 2:18-bk-10227-SHG                   Doc 37 Filed 08/29/19 Entered 08/29/19 06:36:02                                Desc
                                                               Main Document    Page 2 of 2
